—Judgment, Supreme Court, New York County (Arlene Silverman, J.), *255rendered June 16, 1998, convicting defendant, after a jury trial, of grand larceny in the fourth degree and resisting arrest, and sentencing him, as a second felony offender, to concurrent terms of 2 to 4 years and 1 year, respectively, unanimously affirmed.
The court properly permitted a police officer to testify to two statements made by the complainant immediately after the crime. The court properly found that both statements were excited utterances, since they were made while the complainant was still under the influence of the stress caused by his violent confrontation with defendant (see, People v Edwards, 47 NY2d 493, 497). Concur — Ellerin, J. P., Wallach, Lerner and Saxe, JJ.